Title: To Thomas Jefferson from Denniston & Cheetham, 22 October 1801
From: Denniston & Cheetham
To: Jefferson, Thomas


Sir
New York October 22nd. 1801
Much noise has been made Concerning the report of your having ordered Mr. Dallas to enter a Nolle Prosequi in the Suit against Mr. Duane commenced by your predecessor on the behalf of the Senate of the United States. An inflamatory essay which appeared in the gazette of the United States, on the unconstitutionality of the act, under the Signature of Juris Consultus has been republished in most of our federal prints and has excited a little disquietude even in the minds of Some republicans not well acquainted with the nature of such a proceeding. No defence of it has yet been made in our Republican prints, and our Silence has been Construed by many really honest men into an acknowledgement that the act is neither Constitutional nor precedented. In both these points of view after a full examination of the Subject, we are wholly satisfied, that if a Nolle Prosequi was ordered by you to be entered it is neither unprecedented nor in our opinion unconstitutional. We are Determined, however, to defend your measures while they appear to us, as they have hitherto done, not only Constitutional and Just, but highly Commendable. We value the principle which raised you to the Chief Magistracy of the Union, and on which you act, too highly not to exert ourselves in the Defence of measures Compatible with it. We are Solicitous to write a few essays on the subject here adverted to.—But we are wanting in information respecting it. We want to be informed Whether the Nolle Prosequi was ordered to be entered by you in the Case mentioned, and if so on what ground? We are aware of the Delicacy of asking this information from you. But we are persuaded that it Cannot come from a purer and more enlightened source. Should you think the request not incompatible with your high political station, the earlier you impart to us the information the more acceptable it will be. At all events we shall defend the act, but our Defence will not be so Complete without the information as with it.
We beg pardon for troubling you with so long a letter
We are Sincerely Your devouted freinds
Denniston & Cheetham
